Title: To Benjamin Franklin from ——— Philip, 12 December 1778
From: Philip, ——
To: Franklin, Benjamin


Monsieur
  Bordeaux le 12 Dbre 1778∴
Lhonneur de vous assurer de mon profond respect, & le besoin de vôtre bienfaisante protection, sont les motifs qui m’inspirent la confiance de vous écrire, persuadé que je Trouverai en vous la récompense du zèle & du service que j’ai fait en amerique.
Je suis Monsieur, dans le cas d’avoir besoin d’une dispense du ministre de la marine, pour me faire récévoir Capne de Nre [Navire] marchand en cette ville, mais je n’ai point de protecteur auprès de lui, pour l’engager à me l’accorder promptement, j’ose vous supplier de vouloir me prêter la vôtre auprès de lui, & vû toutes les pieces que je vous adresse à cet effet, lui faire accorder la dispense de mon service sur les vaisseaux du Roy.
Je commande un Nre [Navire] ici pour Charlestown, & je ne pourai partir faute de cette exemption, parce que comme français je ne puis commandr. un Nre français sans être reçû Capne. & que l’amirauté exige, que l’on ait 60 mois de navigation pour le commerce & deux voyages de service du Roy, vous voyés qu’il n’y à que ce dernier article qui me manque par le vû des pieces signées des commissaires de cette ville, & je suis bien certain qu’aidé de vôtre protection, Mr De Sartine ayant égard aux commandemens que j’ai eû pour les etâts unis me dispensera des voyages de service du Roy & octroyera la demande que vous lui fairés pour moy.
J’ai le plus prompt besoin de cette piece, monsieur car je dois partir vers le 15 du mois prochain, & si je suis assés infortuné pour n’être point écouté du ministre, & aidé par vous je ne pourai point partir, & après les malheurs que j’ai essuyés j’ai bien besoin de m’enployer; Mr albert Crounby qui me connait vous écrit à mon sujet, daignés je vous prie me servir de protecteur, ma réconnaissance sera sans bornes, & vous me rendrés un service que je n’oublierai jamais & qui me fera encore cherir davantage les ameriquains.
Daignés monsieur, m’honnorer d’une reponce gracieuse pour rassurer mon ame, sur la crainte que j’ai, vous métres le comble au service important que j’ose attendre de vôtre bonté.
J’ai l’honneur d’etre avec un Très profond Respect Monsieur de vôtre Excellence Le Très soumis serviteur
Philip ∴Capne de Nre rüe carpentyre.
A son Excellence Monsieur franklin ambassadeur des étâts unis de l’amerique
 
Endorsed: Answer’d
Notation: Philip Bordeaux 12 Xbre 1778.
